In an action to recover damages for medical malpractice, etc., the defendant David L. Hsu appeals from an order of the Supreme Court, Queens County (Smith, J.), dated November 14, 1990, which denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the defendant David L. Hsu, and the action against the remaining defendant is severed.
The general allegations of negligence set forth by the plaintiffs’ expert were conclusory and unsupported by evidence, and thus insufficient to defeat the defendant David L. Hsu’s motion for summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.